Citation Nr: 0527271	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bronchial asthma or 
other respiratory disorder, claimed as secondary to service-
connected gunshot residuals to the chest with pneumothorax.

2.  Entitlement to an increased rating for postoperative 
residuals of a gunshot wound to the chest and back, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to 
February 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  Jurisdiction over the veteran's 
claims folder was subsequently transferred to the Newark, New 
Jersey RO.

When the veteran's case was before the Board in October 2003 
it was remanded to the RO for additional development of the 
record.  It was returned to the Board for appellate 
consideration in August 2005.


FINDINGS OF FACT

1.  All evidence and information necessary for adjudication 
of the veteran's appeal have been obtained by VA.

2.  The evidence of record does not demonstrate that the 
veteran's asthma is caused or aggravated by his service-
connected gunshot wound residuals.

3.  The veteran's residuals of gunshot wound residuals to the 
chest and back are manifested by impairment which most nearly 
approximates moderate impairment of muscle group XXI.


CONCLUSIONS OF LAW

1.  The veteran's asthma is not proximately due to or the 
result of the service-connected gunshot wound residuals, nor 
was it aggravated thereby.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.310 (2005); Allen v. Brown, 8 Vet. App. 374 (1995).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of gunshot wounds of the chest and back have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 
4.59, 4.73, Diagnostic Code 5321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  


In the present case, the veteran's claim was received in 
April 2000 before the enactment of the VCAA.  A May 2000 
letter from the RO to the veteran informed him of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in March 2002, provided notice to the veteran of 
the evidence necessary to support his claims.  Supplemental 
statements of the case dated in January 2003 and June 2005 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in May 2000, June 2000, April 2004 
and October 2004 also instructed the veteran regarding the 
evidence necessary to substantiate his claim and requested 
that he identify evidence supportive of the claim.  

The Board's October 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim, and the veteran has not responded to 
VA's letters requesting that he identify evidence pertaining 
to his appeal.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Factual Background

On enlistment examination, the veteran denied asthma, 
shortness of breath, and pain or pressure in his chest.  His 
lungs and chest were normal on examination.  The veteran shot 
himself in the left chest with a .22 caliber pistol in 
January 1967.  He was admitted to a private hospital, where 
X-rays disclosed the presence of multiple metallic fragments 
in the left posterior thorax.  There was a large left pleural 
fluid accumulation and a focal area of atelextasia in the 
left mid lung field.  A left thoracotomy was carried out for 
hemopneumothorax.  A repeat left thoracotomy was subsequently 
performed with drainage to stop a hemorrhage.  The veteran 
was transferred to the Navy hospital, where physical 
examination revealed the thoracotomy sites and tube tracts 
were healing well and the veteran's lung was expanding 
moderately well.  Under observation for five days, the 
veteran was afebrile and continued to do well.  The veteran 
was transferred to the psychiatric service because of the 
self inflicted gunshot wound.  The veteran was separated from 
service for unsuitability in February 1967.  On separation 
physical examination, a scar of the left chest, back and side 
was noted.  The examiner also noted a penetrating wound to 
the left chest and hemopneumothorax, resolved.  Chest X-rays 
demonstrated pleural thickening extending up along the 
lateral chest wall and overlying the incompletely expanded 
left upper lobe area.  Multiple fragment wounds were seen 
imbedded at the level of the sixth rib posteriorly in the mid 
maxillary line.  The previously described pneumonic and 
cystic area was not as pronounced, with nearly complete 
absorption of the traumatic pneumonic process.  The left 
diaphragm was somewhat straightened and there was blunting of 
the left costal angle.  The examiner concluded that there had 
been improvement since a January 1967 study.  

The veteran complained of intermittent chest and back pain on 
VA examination in September 1978.  He stated that it was 
sometimes severe.  Physical examination revealed an irregular 
thoracotomy scar across the axilla and thorax, as well as a 
drainage site scar.  The scars were pliable, nontender, and 
non keloid.  There was no limitation of motion or underlying 
defect.  Regarding the lungs, chest expansion was equal.  The 
lungs were clear to auscultation and percussion.  No rales or 
rhonchi were heard.  

On VA examination in October 1980, a scar was noted to extend 
from the scapula around the axilla to the anterior chest 
wall.  The scars were healed, pliable, and not tender or 
adherent.  The veteran complained of occasional mild pain in 
the area of his scar.  He was neurologically intact to all 
modalities.  X-ray films of the chest revealed slight pleural 
thickening in the left costophrenic region.

In a May 2000 statement, the veteran indicated that he had 
been going to his private physician.  He submitted records 
indicating that he suffered from reactive airway disease.  An 
April 2000 record indicates that the veteran had been treated 
that month for a upper respiratory tract infection and 
reactive airway disease.  In a May 2000 letter, the veteran's 
physician stated that he had treated the veteran since 
February 1997.  He noted that the veteran had come to him 
with a history of atopic conditions, namely asthma, eczema, 
and allergies, and that he was a former smoker.  He related 
the veteran's report of having been injured during service.  
He indicated that the veteran's chest X-rays revealed 
multiple foreign bodies consistent with shrapnel in the 
posterior aspect of the left hemithorax associated with 
chronic changes of the left lung and pleura.  He stated that 
he could give no expert opinion regarding whether those 
metallic foreign bodies had caused worsening of the veteran's 
respiratory condition.  He suggested that an independent 
pulmonary evaluation could address that question.

In July 2000 the veteran indicated that he had been treated 
at a private emergency room for breathing difficulty.  

A VA respiratory examination was performed in September 2000.  
The examiner reviewed the veteran's history and noted that in 
July 2000, the veteran reported having been treated with IV 
steroids at a private emergency room for what was presumed to 
be an asthma exacerbation.  The veteran complained of left-
sided back pain which was moderately severe at times and was 
exacerbated by certain positions.  He experienced a cough 
when his respiratory symptoms were worsened.  He reported a 
history of childhood asthma.  He also reported having smoked 
for 15 years, but that he had quit 15 years earlier.  His 
chest was normal in appearance except for a typical 
thoracotomy scar on the left side which appeared to be well 
healed without undue deformity.  The chest was otherwise 
normal to inspection and palpation.  Moderately decreased 
breath sounds were appreciated bilaterally without wheezing 
or rhonchi.  Pulmonary function testing revealed figures 
consistent with moderate to severe airway obstruction with 
reversibility consistent with asthma.  In summary, the 
examiner indicated that the veteran reported symptoms in a 
clinical history consistent with bronchial asthma.  He 
indicated that the veteran's thoracotomy may or may not have 
compromised his lung function and it seemed impossible to 
estimate the effect that his surgery had on lung functioning.  
He concluded that given the veteran's symptoms, as well as 
the history of childhood asthma, his most predominant 
disorder was asthma.  He concluded that the veteran's back 
pain was most likely related to the thoracotomy, given that 
the location of the pain was in the area of tissue damage.

During an August 2002 VA pulmonary examination, the examiner 
noted that the veteran had started smoking at age 20 and had 
smoked one pack of cigarettes per day for several years.  His 
history was reviewed, to include his diagnosis of asthma in 
2000.  The veteran complained of difficulty breathing, 
exacerbated by exercise.  He also complained of back pain, 
treated with Motrin.  He endorsed frequent coughing, and 
indicated that he coughed up small amounts of mucus.  The 
examiner noted a history of childhood asthma.  On physical 
examination, the veteran could not get on and off the 
examining table without difficulty with breathing.  Both 
sides of the chest expanded equally and appropriately with 
inspiration.  Breath sounds were distant.  The examiner noted 
a 14-inch long scar over the left chest, involving the 
lateral and posterior area of the chest.  The scar was well 
healed, with no evidence of keloid formation.  There was no 
deformity involving the cervical spine, and range of motion 
of the cervical spine was normal.  Examination of the 
thoracic spine revealed no deformity or paraspinal muscle 
spasm.  Diagnoses were severe obstructive airway disease with 
reversibility compatible with asthma, childhood asthma, and 
gunshot wound to the chest.  The examiner concluded that the 
veteran's asthma was not related to his gunshot wound.  He 
also indicated that there were no problems with the veteran's 
spine, noting that the range of motion was normal and no 
neurologic deficit was found.

On VA examination in April 2005, the veteran complained of 
left chest pain and back pain.  His history was reviewed.  He 
indicated that several years previously, he had begun to 
experience pain in the left chest, rated as four out of ten 
on good days and eight out of ten on bad days.  He stated 
that Naprosyn relieved his pain.  Examination revealed a 14-
inch long, well healed scar extending from the lateral aspect 
of the left chest without evidence of keloid formation.  
There was no tenderness or pain on palpation.  The scar was 
not adherent, and there was no evidence of atrophy or 
instability.  Range of motion testing of the left shoulder 
revealed abduction to 180 degrees without pain on passive and 
active evaluation.  Adduction was to 30 degrees without pain, 
and internal and external rotation was to 90 degrees with 
passive and active evaluation.  Following repetitive use, 
there was no additional restriction due to pain, fatigue, 
weakness, or lack of endurance.  The veteran breathed 
normally with normal breath sounds in the left chest.  The 
examiner noted that there was no inflammation or tenderness 
noted on palpation of the wound, and that range of motion of 
the veteran's left shoulder was normal.  He indicated that 
there was no evidence of atrophy of the muscle groups 
involved in the upper back and left chest area.  He concluded 
that further evaluation was not warranted.

Analysis

Service Connection for Asthma

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran contends that his asthma is etiologically related 
to his service-connected gunshot wound residuals.  Having 
carefully reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that service connection for asthma 
is not warranted.  The veteran carries a diagnosis of asthma.  
However, there is no evidence to support his assertion that 
his service-connected gunshot wound residuals either caused 
or aggravated that disease.  In fact, the August 2002 VA 
examiner concluded that the veteran's asthma was not related 
to his gunshot wound.  The veteran has not identified or 
submitted evidence that controverts that examiner's 
conclusion.

The Board has also considered the veteran's arguments that 
his asthma was caused or aggravated by his service-connected 
gunshot wound residuals; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is again the veteran's claim.

Increased Rating for Residuals of a Gunshot Wound to the 
Chest and Back

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.56 provides that moderate muscle disability is 
found where there has been a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  There must be indications of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Moderately severe muscle disability is 
found where there has been through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There must be indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side must demonstrate 
positive evidence of impairment.  With severe muscle 
disability, there is evidence of wide damage to muscle groups 
in the missile track.  There must be indications on palpation 
of loss of deep fascia or muscle substance, or soft, flabby 
muscles in the wound area.  There must be severe impairment 
of function, that is, strength, endurance and coordination, 
of the involved muscle group.  In addition, X- ray evidence 
of minute multiple scattered foreign bodies, or visible 
evidence of atrophy, may indicate a severe muscle disability.  
38 C.F.R. § 4.56 (2005).

The veteran's gunshot wound residuals of the left chest and 
back are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5321 (2005), which refers to Muscle Group XXI, 
specifically, to the thoracic muscles that affect 
respiration.  A noncompensable rating is warranted for slight 
disability.  A 10 percent rating is warranted for moderate 
disability, and a 20 percent rating is warranted for 
moderately severe or severe disability.

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 10 percent evaluation for 
residuals of gunshot wounds to the left chest and back is 
appropriate.  In this regard the Board notes that there is no 
evidence of atrophy or impaired tonus associated with the 
disability.  While there is evidence of retained fragments in 
the area of the veteran's left chest, the evidence does not 
demonstrate that such retained fragments cause any impairment 
of lung function.  There is no loss of deep fascia or muscle 
substance, loss of power, or fatigue.  The veteran's 
treatment did not include debridement.  There is no evidence 
that he suffered from prolonged infection or intermuscular 
scarring after his self-inflicted gunshot wound.  Test of 
strength and endurance have not demonstrated positive 
evidence of impairment.  In fact, examination in August 2002 
indicated normal range of motion of the veteran's spine, and 
examination in April 2005 likewise revealed normal range of 
motion of his left shoulder.  Examination has also failed to 
demonstrate any diminished pulmonary functioning due to the 
injury.  Accordingly, the Board concludes that a rating in 
excess of 10 percent is not warranted for this disability.


ORDER

Entitlement to service connection for bronchial asthma or 
other respiratory disorder, claimed as secondary to service-
connected gunshot residuals to the chest with pneumothorax is 
denied.

Entitlement to an increased rating for postoperative 
residuals of a gunshot wound to the chest and back, currently 
evaluated as 10 percent disabling is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


